DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on November 20, 2020 and December 9, 2020. Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0031], page 8, “mrrp 12” appears to be a typographical error and should read “mrrp 112” (based on FIG. 1).
In paragraph [0031], page 9, “Cloud Platform 100” appears to be a typographical error and should read “Cloud Platform 110” (based on FIG. 1).
In paragraph [0065], page 27, “graph 302” appears to be a typographical error and should read “graph 202” (based on FIG. 2).
Appropriate correction is required.

Claim Objections
Claims 1, 3, 4, 10-12, 16, 19, and 20 are objected to because of the following informalities:
Claim 1, line 11, “optimized route plans” should read “the optimized route plans”.
Further, claim 1, line 4, “nodes” should read “the nodes”.
Claim 3, line 2, “a second autonomous vehicle” should read “the second autonomous vehicle”.
Claim 4, line 6, “intersection” should read “the intersection”.
Further, claim 4, line 9, “intersection” should read “the intersection”.
Claim 10, line 10, “nodes” should read “the nodes”.
Claim 11, line 2, “critical scenarios” should read “the critical scenarios”.
Claim 12, line 6, “intersection” should read “the intersection”.
Further, claim 12, line 9, “intersection” should read “the intersection”.
Claim 16, line 1, “a new node” should read “the new node”.
Claim 19, lines 11-12, “one or more optimized route plans” should read “the one or more optimized route plans”.
Further, claim 19, line 5, “nodes” should read “the nodes”.
Claim 20, line 6, “intersection” should read “the intersection”.
Further, claim 20, line 9, “intersection” should read “the intersection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the limitation “the first autonomous device” at lines 4-5 is unclear. Specifically, it is unclear to the Examiner if this is meant to “a first autonomous vehicle” previously recited at line 3 or different limitation.
As to claim 3, the limitations “the first autonomous device” at lines 5 and 7 are unclear. Specifically, it is unclear to the Examiner if these are meant to “a first autonomous vehicle” previously recited in claim 2 or different limitation.
Further, the limitations “the second autonomous device” at line 6 are unclear. Specifically, it is unclear to the Examiner if these are meant to “a second autonomous vehicle” previously recited in claim 2 or different limitation.
As to claim 4, the limitation “the best route plans” at line 8 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 6, the limitation “the represented areas” at lines 3-4 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 8, the limitation “the end node” at line 8 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 9, the limitation “the new position” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 10, the limitation “one or more route plans” at line 12 is unclear. Specifically, it is unclear to the Examiner if this is the same “one or more route plans” previously recited at line 6 or different.
As to claim 11, the limitation “the first autonomous device” at lines 4-5 is unclear. Specifically, it is unclear to the Examiner if this is meant to “a first autonomous vehicle” previously recited at line 3 or different limitation.
As to claim 12, the limitation “the best route plans” at line 8 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 14, the limitation “the represented areas” at lines 3-4 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 17, the limitation “the end node” at line 8 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 18, the limitation “the new position” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 19, the limitation “the autonomous vehicles” at line 13 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 20, the limitation “the best route plans” at line 8 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 15, and 16 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 10, and 19 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 10, and 19 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 10, and 19) recite the limitation of resolving one or more nodes based on one or more inputs related to an operating environment, wherein nodes are regions of space in the operating environment; planning one or more route plans based on the resolved nodes in the operating environment to provide one or more generated route plans; based on the planning, analyzing the generated route plans for one or more critical scenarios; and optimizing the generated route plans based on the analysis to provide optimized route plans. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person observing one or more nodes based on one or more inputs related to an operating environment and plans one or more route plans based on the resolved nodes in the operating environment, analyses the generated route plans for one or more critical scenarios based on the planning, and optimizes the generated route plans based on the analysis to provide optimized route plans.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply resolving one or more nodes based on one or more inputs related to an operating environment, wherein nodes are regions of space in the operating environment; planning one or more route plans based on the resolved nodes in the operating environment to provide one or more generated route plans; based on the planning, analyzing the generated route plans for one or more critical scenarios; and optimizing the generated route plans based on the analysis to provide optimized route plans in his/her mind or by a human using a pen and paper. The mere nominal recitation of a platform (claim 10) or a non-transitory computer-readable medium (claim 19) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10, and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of distributing the optimized route plans to the autonomous vehicles, a platform (claim 10), one or more processors (claim 10), and a non-transitory computer-readable medium (claim 19). The distributing step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The platform in claim 10, one or more processors in claim 10, and non-transitory computer-readable medium in claim 19 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The platform, one or more processors, and non-transitory computer-readable medium are recited at a high level of generality and merely automate the resolving, planning, analyzing, optimizing steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 10, and 19 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 19 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-8 depend from claim 1, claims 11-17 depend from claim 10, and claim 20 depends from claim 19.
Dependent claims 2-8, 11-17, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5, the additional limitations of determining the generated route plans that are collision-free at a different point in time; and identifying one or more best route plans from the generated route plans based on the determined generated route plans that are collision-free are further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 10, and 19 above. As a further example, in claim 6, calculating a collision-free position in the operating environment based on the represented areas of the generated route plans, wherein the calculating collision-free position includes anticipating a collision based on a current position of the autonomous device; and generating a new route plan based on the calculation, wherein the generated new route plan does not collide with one or more planned route plans are further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 10, and 19 above.
As such, claims 1-8, 10-17, 19, and 20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 12-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIKI et al., US 2020/0097022 A1, hereinafter referred to as MIKI.
As to claim 1, MIKI teaches a computer-implemented method for distributing one or more optimized route plans to one or more autonomous vehicles, the method comprising:
resolving one or more nodes based on one or more inputs related to an operating environment, wherein nodes are regions of space in the operating environment (see at least FIG. 2 and paragraphs 55 and 60 regarding the map data memory 31 stores map data of an area where the route estimation system 3 estimates a route. The map data includes information of nodes and links connecting the nodes, and a direction is defined for each link. The direction may be bi-directional from a node to another node or uni-directional from one node to another node);
planning one or more route plans based on the resolved nodes in the operating environment to provide one or more generated route plans (see at least FIGS. 2-3 and paragraphs 54-55 regarding the route estimation system 3 estimates the optimum route of each mobile object 2 when a plurality of mobile objects 2 simultaneously move. The mobile object 2 moves in accordance with the route estimated by the route estimation system 3.. See also at least FIG. 10 and paragraph 87 regarding the shortest route generation unit 34 generates a time series route candidate of the shortest route of each mobile object 2, and the detour route generation unit 35 generates a time series route candidate of each detour route of each mobile object (at step S102));
based on the planning, analyzing the generated route plans for one or more critical scenarios (see at least paragraphs 76-79. See also at least FIG. 10 and paragraph 88 regarding the route assignment evaluation unit 36 calculates a route assignment evaluation value of each time-series route candidate, and the travel distance evaluation value calculation unit 37 calculates a movement distance evaluation value of each time-series route candidate, and the route collision evaluation value calculation unit 38 calculates the route collision evaluation value of each combination of time-series path candidates of a plurality of mobile objects 2 (at step S103));
optimizing the generated route plans based on the analysis to provide optimized route plans (see at least FIG. 10 and paragraph 88 regarding the evaluation comparison unit 39 calculates the total evaluation value of each combination of the time-series route candidates of the plurality of mobile objects 2 by summing the route assignment evaluation value, the travel distance evaluation value, and the route collision evaluation value. The unit 39 compares the total evaluation value of each combination with each other, and estimates one of the combinations of the time-series route candidates having the minimum total evaluation value as the optimum route (at step S104)); and
distributing the optimized route plans to the autonomous vehicles (see at least FIG. 10 and paragraph 89 regarding the optimal route output unit 40 transmits the route determined as the optimum route by the evaluation comparison unit 39 to each mobile object 2 (at step S105)).
As to claim 4, MIKI teaches wherein optimizing the generated route plans based on the analysis comprises: representing one or more areas, covered by the generated route plans, by at least one or more geometric shapes (see at least FIG. 4); determining if there is an intersection between the represented areas, wherein intersection between the represented areas indicates the presence of one or more collisions between the generated route plans (see at least FIGS. 7-8B and paragraphs 77-79 regarding FIG. 8B is a case where the collision cost is not minimized (i.e., a collision occurs)); and identifying the best route plans from the generated route plans based on the determination of intersection between the represented areas (see at least paragraphs 77-80 regarding the evaluation value comparison unit 39 outputs the time-series route of each mobile object, which has a minimum total evaluation value (hereinafter also referred to as “total cost”) being a sum of the route assignment evaluation value (i.e., assignment cost), the route distance evaluation value (i.e., distance cost), and the route collision evaluation value (i.e., collision cost) for each combination of route selection).
As to claim 5, MIKI teaches wherein optimizing the generated route plans based on the analysis comprising: determining the generated route plans that are collision-free at a different point in time (see at least FIGS.5A-5B); and identifying one or more best route plans from the generated route plans based on the determined generated route plans that are collision-free (see at least FIGS. 5A-5B and paragraphs 66-68 regarding the route assignment evaluation value calculation unit 36 uses, for each mobile object i, a cost function which results in cost of 0 (i.e., the minimum cost) when only one route is selected from the set of routes (x, s). In the example of FIG. 5A, the cost is minimum of 0 because only the route 5A is selected, and in the example of FIG. 5B, the cost is 4 which is bigger than 0, because the routes 1A, 3A, and 5A are selected.).
As to claim 6, MIKI teaches wherein optimizing the generated route plans comprising: calculating a collision-free position in the operating environment based on the represented areas of the generated route plans, wherein the calculating collision-free position includes anticipating a collision based on a current position of the autonomous device (see at least paragraphs 76-79); and generating a new route plan based on the calculation, wherein the generated new route plan does not collide with one or more planned route plans (see at least FIGS. 10-11B and paragraphs 57-58 and 94-96 regarding the shortest route of the first mobile object 2A is a route of [12587], and the shortest route of the second mobile object 2B is a route of [369--], and these routes do not overlap with each other. Therefore, these shortest routes are determined as optimum routes).
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 4 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 7, 9, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MIKI et al., US 2020/0097022 A1, hereinafter referred to as MIKI, in view of Aisu, US 2020/0293063 A1, hereinafter referred to as Aisu, respectively.
As to claim 2, MIKI does not explicitly teach identifying a priority value of a first autonomous vehicle based on at least one or more of speed, behavior, orientation, or capability of the first autonomous device; prioritizing a route plan from the generated route plans based on the identified priority value of the first autonomous vehicle to provide a prioritized route plan; or avoiding the critical scenarios between the first autonomous vehicle and a second autonomous vehicle on the basis of the prioritized route plan, wherein the critical scenarios include one or more of collision avoidance, congestion minimization, safety hazard prevention, or at least related to performance of vehicles or warehouse.
However, Aisu teaches identifying a priority value of a first autonomous vehicle based on at least one or more of speed, behavior, orientation, or capability of the first autonomous device (see at least paragraph 59 regarding the specific information of the mobile objects may include, for example, specification information of the mobile objects, such as standard speed, maximum speed, minimum speed, sizes of the mobile objects and directions in which the mobile objects can move. Further, the information may include a change rate of the standard speed in accordance with the remaining battery levels (for example, as the remaining battery level is lower, the standard speed is set lower)); prioritizing a route plan from the generated route plans based on the identified priority value of the first autonomous vehicle to provide a prioritized route plan (see at least paragraphs 57-62 and 104-113); and avoiding the critical scenarios between the first autonomous vehicle and a second autonomous vehicle on the basis of the prioritized route plan, wherein the critical scenarios include one or more of collision avoidance, congestion minimization, safety hazard prevention, or at least related to performance of vehicles or warehouse (see at least FIGS. 10-12D and paragraphs 139-152).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Aisu which teaches identifying a priority value of a first autonomous vehicle based on at least one or more of speed, behavior, orientation, or capability of the first autonomous device, prioritizing a route plan from the generated route plans based on the identified priority value of the first autonomous vehicle to provide a prioritized route plan, and avoiding the critical scenarios between the first autonomous vehicle and a second autonomous vehicle on the basis of the prioritized route plan, wherein the critical scenarios include one or more of collision avoidance, congestion minimization, safety hazard prevention, or at least related to performance of vehicles or warehouse with the system of MIKI as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of identifying a priority value of a first autonomous vehicle based on at least one or more of speed, behavior, orientation, or capability of the first autonomous device, prioritizing a route plan from the generated route plans based on the identified priority value of the first autonomous vehicle to provide a prioritized route plan, and avoiding the critical scenarios between the first autonomous vehicle and a second autonomous vehicle on the basis of the prioritized route plan, wherein the critical scenarios include one or more of collision avoidance, congestion minimization, safety hazard prevention, or at least related to performance of vehicles or warehouse and would have predictably applied it to improve the system of MIKI.
As to claim 3, MIKI does not explicitly teach calculating a speed of the first autonomous vehicle to avoid a collision; or moving the first autonomous device as per the calculated speed to race ahead of the second autonomous device, wherein the second autonomous device allows the first autonomous device to race ahead by at least one of moving slower, waiting at the current location, or taking a detour to another location.
However, Aisu teaches calculating a speed of the first autonomous vehicle to avoid a collision (see at least paragraph 59 regarding the specific information of the mobile objects may include, for example, specification information of the mobile objects, such as standard speed, maximum speed, minimum speed, sizes of the mobile objects and directions in which the mobile objects can move. See also at least paragraphs 140-141); and moving the first autonomous device as per the calculated speed to race ahead of the second autonomous device, wherein the second autonomous device allows the first autonomous device to race ahead by at least one of moving slower, waiting at the current location, or taking a detour to another location (see at least paragraphs 69-70 and 96. See also at least FIGS. 10-12D and paragraphs 139-152).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Aisu which teaches calculating a speed of the first autonomous vehicle to avoid a collision and moving the first autonomous device as per the calculated speed to race ahead of the second autonomous device, wherein the second autonomous device allows the first autonomous device to race ahead by at least one of moving slower, waiting at the current location, or taking a detour to another location with the system of MIKI as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of calculating a speed of the first autonomous vehicle to avoid a collision and moving the first autonomous device as per the calculated speed to race ahead of the second autonomous device, wherein the second autonomous device allows the first autonomous device to race ahead by at least one of moving slower, waiting at the current location, or taking a detour to another location and would have predictably applied it to improve the system of MIKI.
As to claim 7, MIKI does not explicitly teach identifying a collision between colliding nodes in the generated route plans; dynamically generating a new node, wherein the new node is traversed once the identified collision between the colliding nodes ends; or updating the generated route plans to include the dynamically generated new node.
However, Aisu teaches identifying a collision between colliding nodes in the generated route plans (see at least FIGS. 10-12B and paragraphs 141-152 regarding the travel timing scheduler 105 detects a pair of two mobile objects between which conflict (such as deadlock or a collision) will occur first in a time direction and an arc (traveling path) on which the conflict will occur, on the basis of the timing schedule set in the initial state (detection processing) (step 23)); dynamically generating a new node, wherein the new node is traversed once the identified collision between the colliding nodes ends (see at least FIGS. 4A-5A and paragraphs 46-49 regarding a position (or an area) arbitrarily determined by the user can be set as the designated area. An arbitrary position (or an arbitrary area) such as a position where package is to be piled up or to be carried down and a waiting position can be designated as the designated area. As an example, the position includes an end portion of the traveling path leading to the intersection portion, an end portion of the traveling path not leading to the intersection portion (dead end of the traveling path). In addition, an arbitrary position of the traveling path (for example, an arbitrary position between both ends of the traveling path) may be set as the designated area. The intersection portion itself may be set as the designated area. The mobile object passes through the designated area or temporarily stays in the designated area. See also at least FIGS. 10-12B and paragraphs 141-152); and updating the generated route plans to include the dynamically generated new node (see at least FIGS. 10-12B and paragraphs 141-152 regarding the timing schedule set is updated (update processing) so as to change at least one of the timing schedules of at least two mobile objects between which conflict will occur for each of the two measures (step 25)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Aisu which teaches identifying a collision between colliding nodes in the generated route plans, dynamically generating a new node, wherein the new node is traversed once the identified collision between the colliding nodes ends, and updating the generated route plans to include the dynamically generated new node with the system of MIKI as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of identifying a collision between colliding nodes in the generated route plans, dynamically generating a new node, wherein the new node is traversed once the identified collision between the colliding nodes ends, and updating the generated route plans to include the dynamically generated new node and would have predictably applied it to improve the system of MIKI.
As to claim 9, MIKI does not explicitly teach determining that a route plan may collide with the generated route plans; based on the determination, instructing one of the autonomous vehicles to wait at a particular node for a period of time; calculating the new position where the one of the autonomous vehicles can move after the period of time to avoid a collision; or based on the calculation, updating the route plan to move the one of the autonomous vehicles to the new position.
However, Aisu teaches determining that a route plan may collide with the generated route plans (see at least FIGS. 10-12B and paragraphs 141-152 regarding the travel timing scheduler 105 detects a pair of two mobile objects between which conflict (such as deadlock or a collision) will occur first in a time direction and an arc (traveling path) on which the conflict will occur, on the basis of the timing schedule set in the initial state (detection processing) (step 23)); based on the determination, instructing one of the autonomous vehicles to wait at a particular node for a period of time (see at least FIGS. 10-12B and paragraphs 141-152 regarding FIG. 11C illustrates an example where conflict is avoided by the mobile object 1 waiting in an arc CA which is on an upstream side of an arc (traveling path) AB or adjusting (reducing) speed in order to avoid conflict at the point 801 detected in FIG. 11B. As another method for avoiding the conflict detected in FIG. 11B, it is also possible to employ a method in which the mobile object 2 waits on a traveling path FB which is on an upstream side of the traveling path BA or adjusts (reduces) speed. As a result of such operation for conflict avoidance being performed, the movement trajectory of the mobile object 1 does not intersect with the movement trajectory of the mobile object 2 on the traveling path AB. Therefore, conflict is avoided); calculating the new position where the one of the autonomous vehicles can move after the period of time to avoid a collision (see at least FIGS. 10-12B and paragraphs 141-152); and based on the calculation, updating the route plan to move the one of the autonomous vehicles to the new position (see at least FIGS. 10-12B and paragraphs 141-152 regarding the timing schedule set is updated (update processing) so as to change at least one of the timing schedules of at least two mobile objects between which conflict will occur for each of the two measures (step 25)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Aisu which teaches determining that a route plan may collide with the generated route plans, based on the determination, instructing one of the autonomous vehicles to wait at a particular node for a period of time, calculating the new position where the one of the autonomous vehicles can move after the period of time to avoid a collision, and based on the calculation, updating the route plan to move the one of the autonomous vehicles to the new position with the system of MIKI as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of determining that a route plan may collide with the generated route plans, based on the determination, instructing one of the autonomous vehicles to wait at a particular node for a period of time, calculating the new position where the one of the autonomous vehicles can move after the period of time to avoid a collision, and based on the calculation, updating the route plan to move the one of the autonomous vehicles to the new position and would have predictably applied it to improve the system of MIKI.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 9 and is rejected under the same rational.

Claim(s) 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MIKI et al., US 2020/0097022 A1, hereinafter referred to as MIKI, in view of Aisu, US 2020/0293063 A1, hereinafter referred to as Aisu, and further in view of YANG et al., CN 111220157 A, hereinafter referred to as YANG, respectively.
As to claim 8, MIKI does not explicitly teach determining whether a path between a first node and a second node may lead to a collision, wherein the first node is connected to a prior node; or allowing traversal from the duplicate node to the end node if the collision between the first node and second node ends.
However, Aisu teaches determining whether a path between a first node and a second node may lead to a collision, wherein the first node is connected to a prior node (see at least FIGS. 10-12B and paragraphs 141-152 regarding the travel timing scheduler 105 detects a pair of two mobile objects between which conflict (such as deadlock or a collision) will occur first in a time direction and an arc (traveling path) on which the conflict will occur, on the basis of the timing schedule set in the initial state (detection processing) (step 23)); and allowing traversal from the duplicate node to the end node if the collision between the first node and second node ends (see at least FIGS. 4A-5A and paragraphs 46-49 regarding where the mobile object temporarily stays may include temporary stop for working, temporary stop for waiting until another mobile object passes through the traveling path, stop until the next work occurs while there is no work to be done, waiting for charging a battery mounted on the mobile object, parking in a case where the mobile object is an autonomous driving vehicle, or the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Aisu which teaches determining whether a path between a first node and a second node may lead to a collision, wherein the first node is connected to a prior node and allowing traversal from the duplicate node to the end node if the collision between the first node and second node ends with the system of MIKI as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of determining whether a path between a first node and a second node may lead to a collision, wherein the first node is connected to a prior node and allowing traversal from the duplicate node to the end node if the collision between the first node and second node ends and would have predictably applied it to improve the system of MIKI.
MIKI, as modified by Aisu, does not explicitly teach based on the determination, dynamically creating a duplicate node, wherein edges of the duplicate node is similar to the edges of the first node; or generating a route plan including traversing a first path from the prior node to the duplicate node and a second path from the duplicate node to the end node.
However, YANG teaches based on the determination, dynamically creating a duplicate node, wherein edges of the duplicate node is similar to the edges of the first node (see at least paragraphs 80-83 regarding whether there is a collision with an obstacle, when there is a collision, it will stop expanding the new node, and add the second node to the third set. The second node is the previous node of the collided node; then the second node is the new starting point Continue to check the connection status of all subsequent nodes; finally, connect the nodes in the third set in the order of joining, and use this as the second target path); and generating a route plan including traversing a first path from the prior node to the duplicate node and a second path from the duplicate node to the end node (see at least FIG. 4 and paragraphs 80-83 regarding When there is a collision, the new node is stopped to expand. As shown in Figure 3, the connecting line between the node q9 and the node qstart collides with the obstacle. The last node q8 is added to the third set, and then continues to check the connection of all subsequent nodes with q8 as the new starting point. Finally, the first optimization path is qstart-q8-q11-qend, that is, the second target path is qstart-q8-q11-qend).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YANG which teaches based on the determination, dynamically creating a duplicate node, wherein edges of the duplicate node is similar to the edges of the first node and generating a route plan including traversing a first path from the prior node to the duplicate node and a second path from the duplicate node to the end node with the system of MIKI, as modified by Aisu, as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of based on the determination, dynamically creating a duplicate node, wherein edges of the duplicate node is similar to the edges of the first node and generating a route plan including traversing a first path from the prior node to the duplicate node and a second path from the duplicate node to the end node and would have predictably applied it to improve the system of MIKI as modified by Aisu.
As to claim 16, MIKI does not explicitly teach waiting at the new node until the identified collision between the colliding nodes ends.
However, such matter is taught by Aisu (see at least FIGS. 4A-5A and paragraphs 46-49 regarding a position (or an area) arbitrarily determined by the user can be set as the designated area. An arbitrary position (or an arbitrary area) such as a position where package is to be piled up or to be carried down and a waiting position can be designated as the designated area. As an example, the position includes an end portion of the traveling path leading to the intersection portion, an end portion of the traveling path not leading to the intersection portion (dead end of the traveling path). In addition, an arbitrary position of the traveling path (for example, an arbitrary position between both ends of the traveling path) may be set as the designated area. The intersection portion itself may be set as the designated area. The mobile object passes through the designated area or temporarily stays in the designated area).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Aisu which teaches waiting at the new node until the identified collision between the colliding nodes ends with the system of MIKI as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of waiting at the new node until the identified collision between the colliding nodes ends and would have predictably applied it to improve the system of MIKI.
MIKI, as modified by Aisu, does not explicitly teach backtracking to a previous node connected to one of the colliding nodes; or copying the new node with edges of the backtracked node.
However, such matter is taught by YANG (see at least paragraphs 80-83 regarding if a collision occurs, the first node is added to the third set, and the first node is the first The previous node of each colliding node; on the line segment composed of the first node and the next node, the new node is expanded with a preset step size from the first node, and each time a node is expanded, the connection line between this node and the starting point is determined. Whether there is a collision with an obstacle, when there is a collision, it will stop expanding the new node, and add the second node to the third set. The second node is the previous node of the collided node; then the second node is the new starting point Continue to check the connection status of all subsequent nodes; finally, connect the nodes in the third set in the order of joining, and use this as the second target path).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YANG which teaches backtracking to a previous node connected to one of the colliding nodes and copying the new node with edges of the backtracked node with the system of MIKI, as modified by Aisu, as both systems are directed to a system and method for planning route plans based on the nodes, and one of ordinary skill in the art would have recognized the established utility of backtracking to a previous node connected to one of the colliding nodes and copying the new node with edges of the backtracked node and would have predictably applied it to improve the system of MIKI as modified by Aisu.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 8 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Floyd-Jones et al. (US 2020/0377085 A1) regarding a motion planner performs motion planning with collision assessment, using a motion planning lattice that represents configuration states of a primary agent (e.g., autonomous vehicle) as nodes and transitions between states as edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666